NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            23-SEP-2020
                                            09:06 AM

             NOS. CAAP-XX-XXXXXXX AND CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


                          CAAP-XX-XXXXXXX
       THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK
    AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE CWABS, INC.,
 ASSET-BACKED CERTIFICATES, SERIES 2005-AB4, Plaintiff-Appellee,
   v. KIEL JAMES PATTISON; ASSOCIATION OF APARTMENT OWNERS OF
     ELIMA LANI CONDOMINIUMS; JOHN DOES 1-20; JANE DOES 1-20;
           DOE CORPORATIONS 1-20; DOE ENTITIES 1-20; AND
        DOE GOVERNMENTAL UNITS 1-20, Defendants-Appellants

                                 AND

                          CAAP-XX-XXXXXXX
       THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK
    AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE CWABS, INC.,
 ASSET-BACKED CERTIFICATES, SERIES 2005-AB4, Plaintiff-Appellee,
 v. ASSOCIATION OF APARTMENT OWNERS OF ELIMA LANI CONDOMINIUMS;
  Defendant-Appellant, and KIEL JAMES PATTISON; JOHN DOES 1-20;
    JANE DOES 1-20; DOE CORPORATIONS 1-20; DOE ENTITIES 1-20;
            AND DOE GOVERNMENTAL UNITS 1-20, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                      (CIVIL NO. 18-1-118K)


    ORDER APPROVING STIPULATION FOR DISMISSAL WITH PREJUDICE
    (By: Chan, Presiding Judge, Hiraoka and Wadsworth, JJ.)
          Upon consideration of the "Stipulation for Dismissal
With Prejudice as to Defendant-Appellant Association of Apartment
Owners of Elima Lani Condominiums' Consolidated Appeal"
(Stipulation), filed July 20, 2020, by Defendant-Appellant
Association of Apartment Owners of Elima Lani Condominiums, the
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

papers in support, and the record, it appears that (1) the appeal
has been docketed; (2) the parties appearing in the appeal
stipulate to dismiss the appeal with prejudice and bear their own
attorneys' fees and costs; (3) the Stipulation is dated and
signed by counsel for all parties appearing in the appeal; and
(4) dismissal is authorized by Hawai#i Rules of Appellate
Procedure Rule 42(b).
          Therefore, IT IS HEREBY ORDERED that the Stipulation is
approved and the appeal is dismissed with prejudice.         The parties
shall bear their own attorneys' fees and costs on appeal.
          DATED:   Honolulu, Hawai#i, September 23, 2020.

                                      /s/ Derrick H.M. Chan
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2